IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-63,282-01


EX PARTE RAMIRO HERNANDEZ, a.k.a. RAMIRO HERNANDEZ LLANAS





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. A97-364-1 IN THE 216TH DISTRICT COURT
OF KERR COUNTY


	Per curiam.  HERVEY, J., not participating.

O R D E R


 This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071 of the Texas Code of Criminal Procedure.
	On February 10, 2000, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  The conviction
was affirmed on direct appeal.  Hernandez v. State, No. AP-73,776 (Tex. Crim. App.
2002)(not designated for publication).  
	Applicant presents thirty-seven allegations in his application.  The trial court did not
hold a live hearing and made findings of fact and conclusions of law recommending that the
application be denied.  We remanded this cause to the trial court for a live hearing on
Applicant's twelfth claim, in which he alleged that his death sentence violates the United
States Constitution because he is mentally retarded.  Atkins v. Virginia, 536 U.S. 304 (2002). 
	The trial court held a live hearing, made supplemental findings of fact and conclusions
of law that Applicant failed to show that he is mentally retarded, and recommended that this
application be denied.  We have reviewed the record of the hearing and the trial court's
supplemental findings of fact and conclusions of law on the mental retardation issue.  We
have also reviewed the trial court's findings of fact and conclusions of law on Applicant's
remaining thirty-six claims.  We adopt the trial court's findings and conclusions and deny the
application.
	IT IS SO ORDERED THIS THE 10TH DAY OF SEPTEMBER, 2008.

Do Not Publish